DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,381,596 B2 (previously Application No. 15/973,289) has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Amendment
The amendment of 06/10/2022 has been entered.
Disposition of claims: 
Claims 2, 14, and 17 have been canceled.
Claims 1, 3-13, 15-16, and 18-21 are pending.
Claims 1 and 21 have been amended.
The amendments to claim 21 have overcome the rejection of claim 21 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendments to claims 1 and 21 have overcome: 
the rejections of claims 1, 3-13, 15-16, and 18 under 35 U.S.C. 103 as being unpatentable over Forrest et al. (US 2001/0000005 A1, hereafter Forrest) in view of Naito et al. (JP 1994/06096860, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Naito).
the rejections of claims 16 and 18-19 under 35 U.S.C. 103 as being unpatentable over Forrest et al. (US 2001/0000005 A1) in view of Naito et al. (JP 1994/06096860, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent), as applied to claims 1, 3-13, 15-16, and 18 above, further in view of Wang et al. (“Synthesis and luminescence properties of triad compounds with a disulfide bridge”, Dyes and Pigments 2002, vol. 54, page 265-274, hereafter Wang), 
the rejections of claim 20 under 35 U.S.C. 103 as being unpatentable over Forrest et al. (US 2001/0000005 A1) in view of Naito et al. (JP 1994/06096860, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent), as applied to claims 1, 3-13, 15-16, and 18 above, further in view of Pang et al. (A full-color, low-power, wearable display for mobile applications, SPIE, 03/29/2012, hereafter Pang), 
the rejections of claim 21 under 35 U.S.C. 103 as being unpatentable over Forrest et al. (US 2001/0000005 A1, hereafter Forrest) in view of Chai et al. (“Theoretical investigations into optical and charge transfer properties of donor-acceptor 1,8-naphthalimide derivatives as possible organic light-emitting materials” J. Mol. Structure 2016, vol. 1103, page 177-182, hereafter Chai), 
the rejections of claim 21 under 35 U.S.C. 103 as being unpatentable over Forrest et al. (US 2001/0000005 A1) in view of Chai et al. (“Theoretical investigations into optical and charge transfer properties of donor-acceptor 1,8-naphthalimide derivatives as possible organic light-emitting materials” J. Mol. Structure 2016, vol. 1103, page 177-182) and Dong et al. (“New dibenzofuran/spirobifluorene hybrids as thermally stable host materials for efficient phosphorescent organic light-emitting diodes with low efficiency roll-off”, PCCP 2012, vol. 14, page 14224-14228, hereafter Dong), and
the rejections of claim 21 under 35 U.S.C. 103 as being unpatentable over Forrest et al. (US 2001/0000005 A1) in view of Wang et al. (“Synthesis and luminescence properties of triad compounds with a disulfide bridge”, Dyes and Pigments 2002, vol. 54, page 265-274) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the second paragraph from the bottom of page 36 through the second paragraph of page 39 of the reply filed 06/10/2022 regarding the rejections of claims 1, 3-13, 15-16, and 18 under 35 U.S.C. 103 over Forrest/Naito, the rejections of claims 16 and 18-19 under 35 U.S.C. 103 as being unpatentable over Forrest/Naito/Wang, and the rejections of claim 20 under 35 U.S.C. 103 as being unpatentable over Forrest/Naito/Pang set forth in the Office Action of 03/10/2022 have been considered. 
Those rejections have been withdrawn, rendering this argument moot.
Applicant’s arguments see the third paragraph of page 39 through the third paragraph of page 41 of the reply filed 06/10/2022 regarding the rejections of the rejections of claim 21 under 35 U.S.C. 103 as being unpatentable over Forrest/Chai, the rejections of claim 21 under 35 U.S.C. 103 as being unpatentable over Forrest/Chai/Dong, and the rejections of claim 21 under 35 U.S.C. 103 as being unpatentable over Forrest/Wang set forth in the last Office Action of 03/10/2022 have been considered. 
Applicant argues that the claim is allowable over the cited references.
Those rejections have been withdrawn. However, Forrest teaches the claimed organic light emitting device. The only difference is that the device of Forrest does not comprise the claimed compound in one of the first layer or the second layer. A new teaching reference is used to teach the claimed compound. A new ground of rejection is applied. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al. (US 2001/0000005 A1, hereafter Forrest) in view of Hirotaka et al. (JP 2014/047192, machine translated English version is referred to, hereafter Hirotaka).
Regarding claim 21, Forrest discloses an organic light-emitting device (“multicolor organic light emitting device” in Abstract; [038]-[039]; and Fig. 2A) comprising a first layer (“22H”, hole transport layer of the red LED unit), a first electrode (“26” of the green LED unit), an organic layer comprising an emission layer (“21H/21E/21T” of the green LED unit, wherein 21E is an emission layer), a second electrode (“26” of the blue LED unit), a second layer (“20T”, electron transport layer of the blue LED unit).
It is noted that there is a missing annotation of 22H in Fig. 2A. The stacked device comprises red (22), green (21), and blue (20) units from top to bottom in Fig. 2A, wherein the layer structure of each unit is identical ([038]-[039]). For instance, the blue unit comprises an ITO layer (35), an HTL layer (20H), an EL layer (20E), and an ETL layer (20T), and a thin semi-transparent metal layer (26M). Thus, it is obvious that a hole transport layer of 22H is disposed between the 26I layer and the 22E layer of the red unit. 
Forrest further discloses that the double layer structure (“26” in Fig. 2) comprises a transparent thin conductive ITO layer (“26I”) and a thin, semi-transparent metal layer (“26M”) ([039]).
Forrest does not disclose a specific organic light-emitting device comprising a condensed cyclic compound of Applicant’s Formula 1.
Hirotaka discloses a condensed cyclic compound (Formula (1) in [011]) and exemplifies Compound 1-37 ([084]).

    PNG
    media_image1.png
    326
    791
    media_image1.png
    Greyscale

In Formula (1) of Hirotaka, Z1 and Z2 can be oxygen; A1 can be an optionally substituted aromatic carbocyclic ring; B can be an optionally substituted arylene group or an optionally substituted divalent heterocyclic group; plurality of B can be same or different; n can be an integer greater or equal to 0 unless A1 is benzene or thiophene ([011]).
Hirotaka teaches the compounds of Hirotaka can be used for the hole transport layer or electron transport layer of an organic light emitting device (“organic electroluminescence device” in [138]).
Hirotaka teaches the compound of Hirotaka has high mobility ([111]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Forrest by substituting the hole transport layer material with Compound 1-37 of Hirotaka.
The motivation of doing so would have been to provide with high mobility based on the teaching of Hirotaka.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of the hole transport layer materials would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting device.
The modification provides Organic light-emitting device of Forrest as modified by Hirotaka (1) comprising a first layer (a condensed cyclic compound 1-37 of Hirotaka), a first electrode, an organic layer comprising an emission layer, a second electrode, a second layer (electron transport layer), wherein each of the first electrode and the second electrode is a combined layer of a thin transparent ITO layer and a thin semi-transparent metal layer. 
The Organic light-emitting device of Forrest as modified by Hirotaka (1), wherein the thiophenylene linker group of the first layer material Compound 1-37 of Hirotaka does not read on the limitation of the variable Ar1 of Applicant’s Formula 1.
However, Hirotaka does teach that the variable B of Formula (1) of Hirotaka can be an optionally substituted divalent heterocyclic group ([011]). Hirotaka exemplifies divalent heterocyclic group of pyrazine (formula 15 in [058] and Compound 1-32 in [081]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic light-emitting device of Forrest as modified by Hirotaka (1) by substituting the thiophenylene linker group with a pyrazine group as taught by Hirotaka.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The divalent heterocyclic groups of thiophenylene and pyrazine are exemplified linker groups B of Formula (1) of Hirotaka. The substitution of thiophenylene with pyrazine would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting device.
The modification provides the Organic light-emitting device of Forrest as modified by Hirotaka (2) comprising a first layer (a condensed cyclic compound of Modified Compound 1-37 of Hirotaka), a first electrode, an organic layer comprising an emission layer, a second electrode, a second layer (electron transport layer), wherein each of the first electrode and the second electrode is a combined layer of a thin transparent ITO layer and a thin semi-transparent metal layer.

    PNG
    media_image2.png
    201
    641
    media_image2.png
    Greyscale

The Modified Compound 1-37 of Hirotaka has identical structure as Applicant’s Formula 1 of the instant claim 21, wherein Ar1 is a pyrazine group; c1 is 1; L1-L5 and L9 are not present; a1-a5 and a9 are each 0; R1 is Formula 2-1; R3 is an unsubstituted C1-C60 alkyl group (ethylhexyl); R2 and R4-R5 are each hydrogen; b1 is 2; b2 is 1; and b5 is 0, meeting all the limitations of claim 21.

Allowable Subject Matter
Claims 1, 3-13, 15-16, and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As outlined in the last Office Action, Forrest discloses an organic light-emitting device comprising a first layer (electron transport layer), a first electrode, an organic layer comprising an emission layer, a second electrode, a second layer (hole transport layer), wherein each of the first electrode and the second electrode is a combined layer of a thin transparent ITO layer and a thin semi-transparent metal layer. 
Forrest does not disclose a specific organic light-emitting device comprising a condensed cyclic compound of Applicant’s Formula 1. However, Naito discloses a condensed cyclic compound (Formula (8) of Naito) used as the electron transport layer of an organic light-emitting device. 
Forrest in view of Naito teaches an organic light-emitting device comprising a first layer (a condensed cyclic compound of Naito, Formula (8)), a first electrode, an organic layer comprising an emission layer, a second electrode, a second layer, wherein each of the first electrode and the second electrode is a combined layer of a thin transparent ITO layer and a thin semi-transparent metal layer. 
However, claim 1 specifies that the first electrode is configured to provide only holes and the second electrode is configured to provide only electrons. 
Forrest in view of Naito does not teach modifying the organic light-emitting device such that the first electrode is configured to provide only holes and the second electrode is configured to provide only electrons. None of the prior art teaches or motivates modifying the organic light emitting device such that the first electrode is configured to provide only holes and the second electrode is configured to provide only electrons. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786